EXAMINER’S AMENDMENT
The application has been amended as follows: 
In the claims:
 In claim 1, line 1, after  “simulating” insert - - flow control - - .
 In claim 1, line 4, after “one end; and “  insert - - a clamp attached to a tube to control flow of fluid, said  --   and delete “a”.

The above changes to the claims are being made in order to rejoin the claims of 1-10 that were previously withdrawn after restriction.  With the newly added claim language the claims are now allowable over the prior art in regards to the pumping / breast feeding brassiere structure itself and is therefore the allowable subject matter and the computer related components are therefore allowable with the brassiere structure as now amended. 

None of the cited references, alone or in combination, disclose the flow control clamp n the brassiere as now amended and claims in claims 1 and 11. 

/GLORIA M HALE/Primary Examiner, Art Unit 3732